Citation Nr: 1542230	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepsister


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1966 to July 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision issued by the RO in San Diego, California, which denied service connection for a right knee disability.  In July 2009, the Veteran filed a notice of disagreement (NOD) with that decision.  The RO issued a statement of the case in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  A supplemental statement of the case (SSOC) was issued in September 2014.  As the Veteran has since moved, jurisdiction over the claim has been transferred to the RO in Denver, Colorado.  

In June 2015 the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  Following the hearing, additional evidence was submitted, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

As regards characterization of the appeal, although the RO adjudicated the claim on appeal as one for direct service connection, as explained in more detail below, the Board has expanded the claim for service connection to encompass other theories of entitlement.

As for the matter of representation, the Board observes that, in July 2007, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated the Veterans of Foreign Wars of the United States as his representative.  In August 2013, VA received a new VA Form 21-22, dated July 2013, in which the Veteran appointed Disabled American Veterans as his representative.  The Board recognizes this change in representation. 

The claim on appeal is being remanded to the AOJ for further development.  VA will notify the Veteran when further action, on his part, is required. 

REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted. 

The Veteran contends that he injured his knees in 1968, while on leave from the military, and that his current right knee disability is a result of that injury.  The Board notes that the Veteran has been service connected for a tear medical meniscus of the left knee with early osteoarthritis since October 1970.  As noted above, the Veteran has primarily claimed that his right knee disability is directly related to his military service.  However, at his June 2015 hearing, the Veteran asserted, through his representative, that he was seeking service connection for his right knee disability on a secondary basis. 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

At the outset, the Board notes that no opinion concerning the matter of the Veteran's entitlement to service connection for a right knee disability on a secondary basis has been specifically sought or received in this case.  

In October 2007, the Veteran underwent a VA examination of his bilateral knees.  At the time, the examiner had been instructed to only review the left knee, as part of the Veteran's claim for an increased rating disability for his service connected left knee condition.  In his report of examination, the physician indicated that he had examined the Veteran's right knee, at the request of the Veteran.  The examiner noted the Veteran's contention of an injury to both knees while in service, and indicated that the Veteran had clinical evidence of degenerative arthritis in his right knee.  No determination was proffered as to its origin.

In March 2009, VA treatment records show, the Veteran was seen for complaints of hip and knee pain.  At that time, he reported experiencing pain in his knees since being in the military, 40 years prior.  X-rays reviewed at that time showed evidence of osteoarthritic changes with mild narrowing of the medial knee joint space, along with marginal spur formation and marginal spur of the patella.  No opinion was provided as to the cause of these changes.

In July 2015, as noted above, the Veteran submitted additional evidence, in the form of a private medical record, with a waiver of AOJ review.  The record, dated June 2015, shows the Veteran's right knee to have symmetrical range of motion within normal limits, and no crepitus.  However, the private record also indicated the Veteran experienced pain with palpation and had moderate severe arthritis in his right knee.  

Currently, no medical opinion addresses a direct relationship, if any, between the Veteran's asserted in-service injury and his right knee disability.  In addition, the question of secondary service connection has not been addressed in the record.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim for service connection, and that examination to obtain medical opinions addressing the etiology current right knee disability(ies)-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, the AOJ should arrange for the Veteran to undergo VA examination of his right knee by an appropriate physician.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA treatment records, the Veteran's record currently contains treatment records dated up to September 2014.  Therefore, it is likely that additional records exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Additionally, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

As a final matter, the Board notes that the Veteran's representative, DAV, has not yet provided an Informal Hearing Presentation (IHP) on behalf of the Veteran.  On remand, DAV should be given the opportunity to submit an IHP, to include discussion of the newly-raised theory of secondary service connection.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request that DAV provide an Informal Hearing Presentation on behalf of the Veteran.

2.  Obtain from the Grand Junction, Colorado VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2014.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA joints examination by an appropriate physician.  

The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all disorder(s) of the right knee currently present, or present at any point pertinent to the current claim on appeal (even if currently asymptomatic or resolved). 

Then, for each such diagnosed knee disability, the examiner should provide an opinion, based on review of the claims file and consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to service, to include, but not limited to, the Veteran's asserted in-service injury.

If not deemed directly related to service, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability was caused or is aggravated (worsened beyond the natural progression) by his service-connected tear medial meniscus left knee with early osteoarthritis.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's competent assertions as to the nature and onset of knee symptoms, and as to the continuity of such symptoms since service.  

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

